Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2, “said assembly” should read “said electric bicycle assembly”.  
In line 5 from the bottom, “said handle bars” should read “handle bars”.
In line 9 from the bottom, the first instance of “said rear wheel” should read “a rear wheel”.
Appropriate correction is required.
Claims 2-8 are objected to because of the following informalities:  
In the first line, “The assembly” should read “The electric bicycle assembly”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Do (US 9,061,731 B1).
	Regarding claim 1, Do (Figures 1-5 teaches an electric bicycle assembly including a secondary gear and chain for rotating a generator to charge a battery, said assembly comprising: a bicycle (self-charging bicycle 10) including a first chain sprocket and pedals (pedal crank 40) being coupled to said first chain sprocket for rotating said first chain sprocket to propel said bicycle; a second chain sprocket being coupled to said first chain sprocket such that said second chain sprocket is rotated when said first chain sprocket is rotated; a generator (third dynamo 30) being coupled to said bicycle, said generator being in mechanical communication with said second chain sprocket such that said generator is rotated when said second chain sprocket is rotated wherein said generator is configured to generate electrical energy; a charge unit being coupled to said bicycle, said charge unit being in electrical communication with said generator wherein said charge unit is configured to receive the electrical energy generated by said generator; a motor (electric motor 22) being coupled to said bicycle, said motor being in mechanical communication with said rear wheel, said motor rotating said rear wheel when said motor is turned on for propelling said bicycle, said motor being in electrical communication with said charge unit for receiving electrical current from said charge unit; and a throttle (throttle control 54) being movably coupled to said handle bars wherein said throttle is configured to be accessible to a rider, said throttle being in electrical communication with said charge unit for modulating voltage and current delivered to said motor wherein said throttle is configured to adjust the velocity of said bicycle.
	Regarding claim 3, Do teaches a drive sprocket being rotatably coupled to said bicycle, said drive sprocket being positioned on said seat post (see Figures 1 and 4).
	Regarding claim 4, Do teaches a drive gear being coupled to said drive sprocket; and a drive chain extending around said second chain sprocket and said drive gear such that said drive sprocket is rotated when said second chain sprocket is rotated (see Figure 1).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Do (US 9,061,731 B1) in view of Philip et al. (WO 2012/080506 A1) hereinafter, Philip.
	Do teaches the assembly of claim 1. However, Do does not teach that the assembly further comprising a stand being pivotally coupled to said bicycle, said stand being positionable in a deployed position for lifting said rear wheel upwardly from a support surface wherein said bicycle is configured 8to remain stationary when said pedals are pedaled, said stand being positionable in a stored position for lowering said rear wheel onto the support surface wherein said bicycle is configured to be propelled along the support surface.
	Philip teaches a stand (stand 35) being pivotally coupled to said bicycle, said stand being positionable in a deployed position for lifting said rear wheel upwardly from a support surface wherein said bicycle is configured 8to remain stationary when said pedals are pedaled, said stand being positionable in a stored position for lowering said rear wheel onto the support surface wherein said bicycle is configured to be propelled along the support surface (see Figure 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Do’s device, in view of Philip, with a stand. Doing so would enable a user of the bicycle to charge the battery while in standing position.
Allowable Subject Matter
Claim 9 is allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 teaches that said generator is coupled to said frame of said bicycle, said generator including a gear being coupled thereto for spinning said generator, said generator producing alternating current electrical energy. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claims 6 and 9 teach a rectifier being electrically coupled to said charge regulator, said rectifier converting the alternating current produced by said generator into direct current. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach electric bicycle assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611